Citation Nr: 0005866	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-33 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claimant's discharge for the period of 
service from September 1969 to September 1972 was under other 
than honorable conditions so as to preclude entitlement to 
Department of Veterans Affairs (VA) benefits.

2.  Whether termination of the claimant's nonservice-
connected disability pension benefits was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant had active duty training from March to 
September 1964 and active service from September 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Regional Offices 
in St. Petersburg, Florida, and Los Angeles, California.

The appeal was remanded by the Board in May 1997.


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable 
conditions after being absent without leave, beginning in 
April 1971, for a period greater than 180 days and it is not 
shown that there were circumstances which would have 
warranted this prolonged, unauthorized absence, or that the 
appellant was insane at the time of commission of the 
offense.

2.  The appellant's length and character of service cannot be 
characterized as honest, faithful, and meritorious and of 
benefit to the nation.

3.  In July 1977 the appellant's military discharge was 
upgraded to under honorable conditions (general) under the 
Department of Defense Discharge Review Program (Special).

4.  A June 1978 directive reflects that the Army Discharge 
Review Board determined that the appellant's previously 
upgraded discharge was not affirmed under the pertinent 
uniform standards.

5.  The appellant is not a veteran who had active military 
service under conditions other than dishonorable and he was 
not disabled as a result of his active duty training.


CONCLUSIONS OF LAW

1.  The 1977 upgrade of the appellant's discharge to under 
honorable conditions (general) under the Department of 
Defense Discharge Review Program (Special) did not remove the 
statutory bar imposed by 38 U.S.C.A. § 5303(a) (West 1991) 
and 38 C.F.R. § 3.12(c) (1999).  38 U.S.C.A. § 5303(e); 
38 C.F.R. § 3.12(h).  

2.  The appellant was discharged from active service in 
September 1972 by reason of misconduct including an 
unwarranted and unauthorized absence of more than 180 days 
and he was not insane at the time of this offense.  
38 U.S.C.A. §§ 101, 5303 (West 1991); 38 C.F.R. § 3.12 
(1999).

3.  The criteria for basic eligibility for VA pension 
benefits have not been met.  38 C.F.R. §§ 3.1(d), 3.3, 3.6 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Character of Discharge

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  A discharge or release because of an absence 
without official leave (AWOL) for a continuous period of at 
least 180 days is considered to have been issued under 
dishonorable conditions unless there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 C.F.R. § 3.12(c)(6).

One of the appellant's primary contentions is that his 
discharge has been upgraded.  "Generally, a decision by a 
service department discharge review board to upgrade a 
person's discharge to honorable or general is sufficient to 
set aside any bar to VA benefits except a discharge pursuant 
to a general court martial."  D'Amico v. West, 12 Vet. App. 
264, 266 (1999).  An upgrade under the special discharge 
review program that became effective, April 5, 1977, is an 
exception to this rule.  D'Amico at 267.  For the upgrade to 
entitle a person to VA compensation or pension benefits it 
must have been based on a case-by-case review.  Id.  
Following an upgrade by a special discharge review program a 
second separate determination must be made and if that 
decision is "not favorable, the person would not be entitled 
to VA benefits."  Id.  

The appellant's representative has requested that the appeal 
again be remanded in an attempt to obtain the information 
requested in the Board's May 1997 remand, citing Stegall v. 
West, 11 Vet. App. 268 (1998).  The record reflects that, on 
four separate occasions, the RO has attempted to obtain 
additional information pursuant to the May 1997 remand.  
Stegall is distinguished from the present case in that 
Stegall involved an increased rating that was well grounded.  
In the present case the burden is on the appellant to 
establish by a preponderance of the evidence that he has 
attained the status of veteran and he has not yet submitted a 
well-grounded claim.  See Roberts v. West, 13 Vet. App. 185 
(1999).  The Board further concludes that a careful reading 
of all of the evidence of record, in its proper context, 
resolves the queries that were raised in the May 1997 remand.

The appellant's DD Form 214 reflects that beginning in late 
April 1971 the appellant was AWOL through July 1972, a period 
greater than 180 days.  Specification two of a charge 
relating to a court martial confirms this period of AWOL, as 
does the 1978 report of the Army Discharge Review Board.  The 
court martial charge was pending at the time of the 
appellant's discharge from service under conditions other 
than honorable in September 1972.

A correction to the appellant's DD Form 214 reflects that the 
appellant's discharge was reviewed under Public Law 95-126 
and a determination made that recharacterization of service 
was warranted under Department of Defense Special Discharge 
Review Program for April 1977.  The appellant's discharge was 
upgraded July 25, 1977, to under honorable conditions 
(general).  The name of the authorizing officer, as reflected 
on the amended DD Form 214, is Sorenson.  The general 
discharge certificate, reflecting that the appellant's 
discharge on September 29, 1972, was under honorable 
conditions, is signed by the same Sorenson.  

However, in 1978 the appellant's discharge was reviewed by 
the United States Army Discharge Review Board.  The report of 
this review reflects that in the overall assessment section 
on September 29, 1972, ADRB (Sic) upgraded to general 
discharge on the basis of satisfactory SEA tour, age, general 
aptitude, length of service, education level and possible 
personal problems.  Under the rationale section of the report 
the Army Discharge Review Board unanimously voted not to 
affirm the SDRP upgrade under uniform standard noting that 
the prior review was upgraded on the basis of a Vietnam tour 
and secondary criteria of age, general aptitude, length of 
service, educational level and possible personal problems.  

With consideration of the record as a whole, the Board 
concludes that the reference to ADRP is a typographical error 
and that it should read SDRP, i.e., special discharge review 
board.  Further, with respect to the use of the term SEA 
tour, in light of the rationale section noting that the 
upgrade was on the basis of a Vietnam tour, the Board 
concludes that SEA refers to the appellant's tour in 
Southeast Asia, i.e., Vietnam.  Further, in light of the same 
name, Sorenson, appearing on the general discharge 
certificate as well as the amended DD Form 214, the Board 
concludes that the appellant's discharge upgrade effective 
September 29, 1972, was accomplished by the special discharge 
review board in July 1977.  On the basis of the above 
analysis the only upgrade of the appellant's discharge was 
accomplished in July 1977 by the special discharge review 
board and the review by the Army Discharge Review Board, as 
required by Public Law 95-1126, resulted in a determination 
that the appellant did not qualify for upgrading under the 
new uniform standards for discharge review.  Accordingly, his 
upgraded discharge was not affirmed.  Since the "second 
decision" was not favorable to the appellant, the service 
characterization of his discharge for service from September 
1969 to September 1972 continues to be under conditions other 
than honorable for VA purposes.  38 C.F.R. § 3.12(f)(g)(h).

The record is uncontroverted that the appellant's AWOL, 
beginning in April 1971, extended for a period in excess of 
180 days.  As noted previously benefits are not payable where 
the appellant was charged or released under this condition.  
However, this bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  The factors considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence include length and character 
of service exclusive of the period of prolonged AWOL.  

Service exclusive of the period of prolonged AWOL should 
generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the nation.  Reasons for going AWOL that are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations or similar 
types of obligations or duties owed to third parties.  The 
reasons for going AWOL should be evaluated in terms of the 
person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  A valid legal defense exists for the absence 
which would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  For 
purposes of this paragraph the defense must go directly to 
the substantive issue of absence rather than to procedures, 
technicalities or formalities.  Also, if the person was 
insane at the time of committing the offense a discharge 
under this condition would not be a bar to the payment of 
benefits.  38 C.F.R. § 3.12(b)(c)(6).

It is neither contended nor shown that the appellant was 
insane at the time of his AWOL beginning in April 1971.  The 
report of his July 1972 service separation examination 
reflects that he was psychiatrically normal.  Accordingly, 
the Board concludes that the appellant was not insane at the 
time of his AWOL for greater than 180 days beginning in April 
1971.

With respect to the appellant's length and character of 
service, exclusive of the period of prolonged AWOL, the Board 
observes that he entered active duty in September 1969.  The 
appellant's DD Form 214 reflects that his primary military 
occupational specialty was cook and that he served in Vietnam 
for 11 months and 3 days.  He received the Vietnam Service 
Medal and Vietnam Campaign Medal with 60 Device.  His service 
in Vietnam was from December 7, 1969, through November 9, 
1970.  His periods of AWOL included from October 1969 through 
October 21, 1969, from May 30, 1970, through June 6, 1970, 
from December 20, 1970, through April 18, 1971, and the 
period for greater than 180 days beginning April 29, 1971.  
His total AWOL was 571 days.  An April 1972 document, 
relating to information concerning the appellant's return to 
military control, reflects that he had been arrested in 
Canada for property damage over $50 and in July 1972 the 
appellant requested a discharge for the good of the service 
after having been advised of the basis for a contemplated 
trial by court martial including two specifications of AWOL. 

With consideration of the above, the appellant had 36 months 
of active service or just under 1100 days.  After 
approximately 13 months of service his first period of AWOL 
occurred.  Following approximately 21 months of service his 
second period of AWOL occurred and then following 
approximately 27 months of service he was AWOL for 
approximately 4 months.  Shortly thereafter his period of 
AWOL for greater than 180 days occurred.  In total he was 
AWOL more than he was present during his entire active 
service.  On the basis of this record, the Board concludes 
that the appellant's service, exclusive of the period of 
prolonged AWOL, cannot generally be identified as being of 
such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
nation.  Regarding any reasons offered by the appellant for 
his extended period of AWOL the appellant has not indicated 
any family emergencies.  In this regard, the Board observes 
that in the appellant's notice of disagreement, received in 
July 1994, he indicated that his friends and family turned 
their backs on him when he returned from Vietnam.  Therefore, 
the record does not indicate that the appellant was 
experiencing a family emergency or obligation as a reason for 
his AWOL.  Rather, the record reflects that the appellant 
went to Canada for his period of extended AWOL.  Neither does 
the record indicate that the appellant had suffered hardship 
or participated in combat during his service prior to his 
AWOL or that he had any other service-incurred or aggravated 
disability resulting in his extended AWOL.  See Holmes v. 
Brown, 1 Vet. App. 38 (1997).

Neither does the record indicate that there was a valid legal 
defense to the charge of AWOL, noting that all of the 
evidence of record supports a finding that the appellant was 
absent during the indicated time frame.  The record indicates 
that the court martial charge was pending at the time the 
appellant requested the discharge for the good of the 
service.  Accordingly, on the basis of the above analysis 
there is no evidence of record that there were compelling 
circumstances to warrant the prolonged unauthorized absence 
and the appellant was discharged under other than honorable 
conditions as a result of being AWOL for a continuous period 
of at least 180 days.

II.  Pension Termination.

The appellant was awarded VA nonservice-connected pension 
benefits based on service in the Army National Guard from 
March 1, 1964, to September 2, 1964.  His nonservice-
connected pension benefits were subsequently terminated based 
upon a determination that his service in the National Guard 
from March 1, 1964, to September 2, 1964, was active duty 
training and not active service.  

Improved disability pension is a benefit payable by VA to 
"veterans" of a period or periods of war, including the 
Vietnam Era.  38 C.F.R. § 3.3(a)(3).  A veteran means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Active 
military, naval, and air service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.6(a).  Active duty means full-time duty in the Armed 
Forces other than active duty for training.  38 C.F.R. 
§ 3.6(b)(1).

All of the official evidence reflects that the appellant's 
service in the National Guard from March 1, 1964, to 
September 2, 1964, was active duty training service.  See 
service personnel record relating to National Guard service 
including appellant's request to be ordered to active duty 
training, chronological record of military service, and 
report of separation and record of service in the National 
Guard.

The report of the appellant's September 1964 service 
separation examination reflects no disabling abnormality and 
it is neither asserted nor shown that the appellant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during his active duty for training.  Therefore, 
his active duty for training does not constitute active 
service.  Based upon this as well as the above analysis 
reflecting that the appellant's discharge in September 1972 
was under conditions other than honorable, the appellant has 
not attained veteran status and the termination of his 
pension was appropriate because the appellant is not a 
veteran and, as such, may not be awarded VA pension benefits.



ORDER

The character of the appellant's discharge from service for 
the period from September 1969 to September 1972 constitutes 
a bar to VA benefits and the appeal with respect to this 
issue is denied.  

Termination of the appellant's nonservice-connected VA 
disability pension award was proper and the appeal with 
respect to this issue is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

